             Case 1:19-cv-11816-FDS Document 1 Filed 08/23/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________________________

TRUSTEES OF THE MASSACHUSETTS LABORERS’
HEALTH AND WELFARE FUND, MASSACHUSETTS
LABORERS’ PENSION FUND, MASSACHUSETTS
LABORERS’ ANNUITY FUND, NEW ENGLAND
LABORERS’ TRAINING TRUST FUND and
MASSACHUSETTS LABORERS’ LEGAL SERVICES FUND, C.A. No.
                  Plaintiffs,

                               vs.

LAROVERE COMPANIES, INC.
                Defendant.

____________________________________________________


                                     VERIFIED COMPLAINT

                                     NATURE OF ACTION

        1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and §301 of the Labor Management Relations Act (“LMRA”), as amended, 29 U.S.C.

§185, by employee benefit plans to enforce the obligations to make contributions and pay

interest due to the plans under the terms of a collective bargaining agreement and the plans.

                                         JURISDICTION

        2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §§1132(a), (e) and (f), and concurrent jurisdiction pursuant to §301 of the

LMRA, as amended, 29 U.S.C. §185, without respect to the amount in controversy or the

citizenship of the parties.
             Case 1:19-cv-11816-FDS Document 1 Filed 08/23/19 Page 2 of 7



                                            PARTIES

        3.       The Massachusetts Laborers’ Health and Welfare Fund is an “employee welfare

benefit plan” within the meaning of §3(3) of ERISA, 29 U.S.C. §1002(3). It provides health,

dental and prescription benefits and life insurance, accident insurance, and accident and sickness

benefits to participants. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, (“the Fund office”) within this judicial district.

        4.       The Massachusetts Laborers’ Pension Fund is an “employee pension benefit plan”

within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). It provides participants with

a defined pension benefit. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, within this judicial district.

        5.       The Massachusetts Laborers’ Annuity Fund is an “employee pension benefit

plan” within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). This Fund is a defined

contribution fund. The Fund is governed by its Trustees and is administered at 1400 District

Avenue, Burlington, Massachusetts, within this judicial district.

        6.       The New England Laborers’ Training Trust Fund is an “employee welfare benefit

plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). This Fund trains apprentices

and journey workers in the construction industry. The Fund is governed by its Trustees and is

administered at 37 East Street, Hopkinton, Massachusetts, within this judicial district.

        7.       The Massachusetts Laborers’ Legal Services Fund is an “employee welfare

benefit plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). The Fund is governed

by its Trustees and is administered at 1400 District Avenue, Burlington, Massachusetts, within

this judicial district.




                                                 2
             Case 1:19-cv-11816-FDS Document 1 Filed 08/23/19 Page 3 of 7



       8.       The Health and Welfare, Pension, Annuity, Training and Legal Services Funds

are multi-employer plans within the meaning of §3(37) of ERISA, 29 U.S.C. §1002(37). They

are hereinafter collectively referred to as “the Funds.” The Funds are third party beneficiaries of

the collective bargaining agreement between Defendant Larovere Companies Inc. (“Larovere”)

and the Massachusetts & Northern New England Laborers’ District Council (“Union”).

       9.       Defendant Larovere is a corporation with a principal place of business at 29

Garden Street, Everett, Massachusetts, and is an employer engaged in commerce within the

meaning of §3(5) and (12) of ERISA, 29 U.S.C. §1002(5) and (12) and within the meaning of

§301 of the LMRA, 29 U.S.C. §185.

                            GENERAL ALLEGATIONS OF FACT

       10.      On or about July 23, 2018, Larovere agreed in writing to be bound to the terms of

the Acceptance of Agreement(s) and Declarations of Trust establishing Plaintiff Funds, to the

terms of collective bargaining agreements requiring contributions to Plaintiff Funds, and to any

successor agreements. A true and accurate copy of Larovere’s signed Acceptance of

Agreement(s) and Declarations of Trust (“Acceptance of Agreements”) is attached hereto as

Exhibit A.

       11.      Because of the Acceptance of Agreements, Larovere is party to the Building and

Site Construction Agreement between the Union and the Associated General Contractors

Association of Massachusetts, Inc. and the Building Trades Employers’ Association of Boston

and Eastern Massachusetts, Inc. (the “CBA”), as well as the collective bargaining agreements

between the Union and the Labor Relations Division of the Construction Industries of

Massachusetts, Inc., the Union and the General Contractors’ Association of Pittsfield,

Massachusetts, Inc. and between the Union and the Construction Industries Association of




                                                 3
          Case 1:19-cv-11816-FDS Document 1 Filed 08/23/19 Page 4 of 7



Western Massachusetts, Inc. All of the agreements’ terms that are relevant to this case are

materially the same as those contained in the CBA. A copy of the relevant pages of the 2016 -

2020 CBA is attached hereto as Exhibit B.

       12.     The CBA requires employers to make contributions to each of the Plaintiff Funds

for each hour worked by covered employees at rates prescribed therein by the 20th of the month

following the month in which the work was performed. See Ex. B, pp. 25-30, 49.

       13.     The CBA also requires employers to remit contributions to the New England

Laborers’ Health and Safety Fund, the New England Laborers’ Labor-Management Cooperation

Trust, the Massachusetts Construction Advancement Program and the Massachusetts Laborers’

Unified Trust (collectively the “non-ERISA Funds”) for each hour worked by covered

employees at prescribed rates. Further, it specifies that dues and contributions to the Laborers’

Political League (“LPL”) shall be deducted from the pay of each employee and forwarded to the

Funds. Id. at 21-22, 26-27, 31-33.

       14.     The Fund office collects the contributions owed to all of the ERISA and non-

ERISA Funds and the dues owed to the Union.

       15.     All employers that are delinquent in the payment of contributions are charged

interest on the delinquency at the rate of 10 percent per annum, liquidated damages in the

amount of 20 percent of the delinquency, and reasonable attorneys’ fees and costs to collect the

delinquency. Id. at 34-35.

       16.     Signatory contractors such as Larovere are obligated to submit remittance reports

each month, on which they list the hours worked by their employees and calculate the amount of

contributions due the Funds for all work performed by their employees in a given month. They

are also required to submit to periodic audits of their payroll related records.




                                                  4
            Case 1:19-cv-11816-FDS Document 1 Filed 08/23/19 Page 5 of 7



       17.     Larovere has failed to submit contributions and withheld dues in a timely manner

for the months of May and June 2019. According to the reports it submitted, Larovere employed

laborers for work covered by the CBA during these months and owes $65,114.39 in

contributions and dues for those laborers. It has also reported a partial balance due of

$28,431.48 for July 2019.

       18.     In addition, Larovere owes $265.80 in interest on contribution payments that were

previously paid late.

                            COUNT I - VIOLATION OF ERISA -
                             DELINQUENT CONTRIBUTIONS

       19.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 18 above.

       20.     The failure of Larovere to make payment of all contributions owed to Plaintiff

Funds on behalf of all covered employees violates §515 of ERISA, 29 U.S.C. §1145.

       21.     Absent an order from this Court, Larovere will continue to ignore its obligations

to remit the contributions it owes to the Funds.

       22.     A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C.

§1132(h).

      COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT -
            DELINQUENT CONTRIBUTIONS, INTEREST, AND DUES

       23.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 22 above.

       24.     The CBA is a contract within the meaning of §301 of the LMRA, 29 U.S.C. §185.




                                                   5
            Case 1:19-cv-11816-FDS Document 1 Filed 08/23/19 Page 6 of 7



       25.     The failure of Larovere to pay the $65,114.39 in contributions and dues it

continues to owe for May and June 2019 and the at least $28,431.48 in contributions and dues it

owes for July 2019, and to pay the $265.80 in interest it owes on late-paid contributions violates

the terms of the CBA.

       WHEREFORE, Plaintiffs request this Court grant the following relief:

       a.      Order the attachment of the machinery, inventory, bank accounts and accounts

receivable of Larovere;

       b.      Order Larovere to make available to the Plaintiff Funds or their duly authorized

representative all of its payroll records, including, but not limited to, file copies of contribution

reports, payroll tax returns, employees’ earning records and hours worked, weekly payroll

registers, certified payrolls, cash disbursement journals and a complete listing of all job locations

from its last audited date until the date of the Court’s order for the purpose of ascertaining the

amounts, if any, of unpaid contributions owed for that period;

       c.      Enter a preliminary and permanent injunction enjoining Larovere from refusing or

failing to permit the Plaintiff Funds to audit the payroll records as prayed for in the preceding

paragraph;

       d.      Enter a preliminary and permanent injunction enjoining Larovere from refusing or

failing to pay the contributions and interest owed to the Funds;

       e.      Enter judgment in favor of the Funds on Count I in the amount of all contributions

due for the months of May through July 2019 plus any additional amounts determined by the

Court to be owed to the Funds or which may become due during the pendency of this action,

together with interest on the unpaid contributions at 10 percent per annum, liquidated damages in




                                                   6
Case 1:19-cv-11816-FDS Document 1 Filed 08/23/19 Page 7 of 7




    23
